Citation Nr: 1413177	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  What evaluation is warranted for degenerative joint disease of the left hip, between November 25, 2007 and April 2, 2012?

2.  What evaluation is warranted for degenerative joint disease of the left hip, since April 2, 2012?

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 1973.

This matter arises before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.

The issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 (2013) for the Veteran's service-connected right knee disability following surgical treatment in June 2012, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issues of increased evaluations for chondromalacia of the right knee and degenerative joint disease of the left hip since April 2, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Between November 25, 2007 and April 2, 2012, the Veteran's degenerative joint disease of the left hip was not manifested by thigh flexion limited to 30 degrees or thigh abduction with motion lost beyond 10 degrees. 


CONCLUSION OF LAW

Between November 25, 2007 and April 2, 2012, the Veteran's degenerative joint disease of the left hip did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252, 5253 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony in a March 2013 Travel Board hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.  

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left Hip Disability

The June 2008 rating decision granted entitlement to service connection for left hip degenerative joint disease and assigned an initial 10 percent rating effective November 25, 2007.  This disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003 which provides that when degenerative arthritis is established by X- ray the disorder is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  A 10 percent rating is warranted when painful motion is non-compensable under the appropriate Diagnostic Code but there is a showing of degenerative arthritis established by X-ray findings.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5252 provides a 20 percent rating for flexion that is limited to 30 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 assigns a 20 percent rating for limitation of abduction with motion lost beyond 10 degrees.

Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In April 2008, the Veteran attended a VA examination to assess the etiology and severity of his left hip disability.  During the examination, the Veteran reported weakness, walking limitations, and moderate flare ups every two to three weeks which lasted for three to seven days.  Upon physical examination, he showed an antalgic gait.  Left hip flexion was shown from zero to 140 degrees, and abduction was from zero to 50 degrees.  There was no additional limitation of motion after repetition.  The Veteran was able to cross his legs and toe out greater than 15 degrees.  There was also no evidence of bone loss, recurrent shoulder dislocation, inflammatory arthritis, or joint ankylosis.  X-ray evidence revealed minimal degenerative changes of the hips.  The examiner reported the Veteran's left hip showed signs of tenderness, painful movement and weakness.  The overall diagnosis was degenerative joint disease of both hips.  The disorder was judged to prevent sports, severely restrict the appellant's ability to participate in recreational activities, and mildly impact his ability to dress.  The disorder was found no cause no other limitation.

VA provided the Veteran with another examination of his hips in April 2012.  During the examination, the Veteran reported having a brace for his left hip.  He also reported no flare ups that impacted the function of his hips.  Range of motion testing revealed left hip flexion was to 125 degrees or greater with extension ending at a point greater than 5 degrees.  Abduction was not lost beyond 10 degrees and the Veteran was able to cross his legs and toe out more than 15 degrees.  Initial range of motion testing revealed no evidence of painful motion.  Upon repetitive testing, there was no additional limitation of motion but there was evidence of pain on movement.  There was no evidence of ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

Private treatment records show the Veteran sought repeated treatment for left hip pain.  The Board is unable to rely on these private treatment records for rating purposes because they do not include range of motion studies, nor findings addressing how painful motion affects the appellant's ability to move his left hip which are required to evaluate the disorder under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

The Board finds the VA examination opinion to be highly probative because it relies on sufficient facts and data, provides a rationale, and contain sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Board acknowledges the Veteran's contentions that his left hip disability warrants an evaluation greater than 10 percent.  While the Veteran is competent to report on his symptoms of increasing pain and decreasing mobility, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his left hip disability.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted at any point prior to April 2, 2012, as there is no objective evidence of compensable limitation of motion shown during this period.  38 C.F.R. § 4.71a.  

As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's degenerative joint disease of the left hip prior to April 2, 2012, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip, between November 25, 2007 and April 2, 2012, is denied.


REMAND

The Veteran has been service-connected for chondromalacia of the right knee since December 7, 1973.  A review of the record shows he underwent a meniscectomy in 1993, was diagnosed with a lateral meniscal tear, and was diagnosed with degenerative joint disease of the right knee in February 2009.  Because it is unclear whether his meniscal tear and degenerative joint disease were caused or aggravated by his service-connected chondromalacia, further development is needed before the Veteran can be evaluated for an increased rating. 

During the March 2013 Travel Board hearing, the Veteran alleged worsening of symptoms for both his left hip and right knee disabilities since his April 2012 VA examination.  As such, the Board finds that an additional VA examination is needed to fully and fairly evaluate the Veteran's claims for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Additionally, the Veteran testified that he underwent right knee surgery in June 2012.  The Board notes that although the issue of entitlement to a temporary total evaluation for knee surgery is being referred to for adjudication, private treatment records relating to the Veteran's surgical treatment should be obtained and added to the record.

Inasmuch as the case is being remanded for an additional VA examination, relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any private treatment records that might be outstanding to include all records pertaining to his June 2012 right knee surgery.  Thereafter the RO must take appropriate action to secure all identified records including, but is not limited to, securing pertinent records from Bay State Medical Center and Martin Luber, M.D., of New England Orthopedics dating since 2011.  Further, the RO is to obtain all pertinent outstanding VA treatment records, to include records from Boston VA Medical Center since February 2010.  All attempts to obtain records should be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination conducted by an orthopedist in order to address the nature and extent of the appellant's left hip degenerative joint disease, the nature and extent of right knee chondromalacia, and the nature and etiology of any right knee meniscal tear and degenerative joint disease.  The orthopedist must review the Veteran's claims folder, Virtual VA file, and VBMS file.  The examination report should acknowledge that these files were actually reviewed.  

The orthopedist must determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right knee meniscal tear and degenerative joint disease:

(a)  Are caused by chondromalacia of the right knee, and if not,

(b)  Are chronically worsened (aggravated) chondromalacia of the right knee?

The orthopedist must take into account the evidence and lay testimony from the Veteran.  

With respect to the appellant's left hip degenerative joint disease and right knee chondromalacia the orthopedist must report the range of motion of each joint, as well as any evidence of instability.  In determining the level of disability, the orthopedist must consider factors affecting functional loss, such as a lack of normal endurance and functional loss due to pain and pain on use.  Specifically, the orthopedist must consider whether there is additional limitation of motion due to pain on repetitive use or that experienced during flare ups.  If the orthopedist determines that there is additional limitation, he/she should note the additional limitation in degrees.  The orthopedist must also report whether or not there is evidence of weakened movement, excess fatigability, or incoordination. 

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the orthopedist cannot respond without resorting to speculation, the orthopedist must explain why a response would be speculative.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Readjudicate the issues on appeal, to include the referred issue of entitlement to a temporary total evaluation for right knee chondromalacia under 38 C.F.R. § 4.30.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


